Glass, J.,
with whom Peters, C. J., joins, dissenting. It cannot be emphasized too much that it is our legal procedure that so magnificently assures the fundamental values of our legal system and satisfies our sense of fairness when our liberty is at stake. See Shaughnessy v. Mezei, 345 U.S. 206, 224-25, 73 S. Ct. 625, 97 L. Ed. 956 (1953) (Jackson, J., dissenting); State v. Boyd, 214 Conn. 132, 141 n.11, 570 A.2d 1125 (1990). This case, however, is singularly fraught with shoddy police procedure. Aside from the uncorroborated state*759ment of Officer Joseph Pettola, there is not “one scintilla of evidence” to support the youth’s waiver of his Miranda rights. See State v. Wilson, 183 Conn. 280, 286, 439 A.2d 330 (1981).
The majority concedes that they are troubled by “the police officer’s failure to obtain a witness to the defendant’s oral waiver of rights and oral confession.” The majority notes further that while “there may be places where a police officer has no convenient witness handy, a busy police station is not one of them.” Nonetheless, the majority is willing to uphold the admission of the “confession” into evidence, thus giving the sanction of this court to the procedure by which the “confession” was obtained. Specifically, the majority quells its concern by concluding that the issue of the lack of corroboration of the youth’s alleged waiver of his Miranda rights relates only to the credibility of Pettola, and not to the correctness of the trial court’s ruling. Because I disagree with that conclusion, my concerns have not been quelled, and, therefore, in this one-on-one swearing contest between the police officer and the youth, I am unable to conclude that there is “substantial evidence” to support a waiver of Miranda rights. Accordingly, I respectfully dissent.
It is well settled law that the “state has the burden of proving by a preponderance of the evidence that the defendant knowingly and intelligently waived his Miranda rights, including his right to remain silent.” State v. Barrett, 205 Conn. 437, 449, 534 A.2d 219 (1987). “Waiver has been defined as ‘an intentional relinquishment or abandonment of a known right or privilege.’ Johnson v. Zerbst, 304 U.S. 458, 464, 58 S. Ct. 1019, 82 L. Ed. 1461 (1938). ‘ “[Cjourts indulge every reasonable presumption against waiver” of fundamental constitutional rights [and] “do not presume acquiescence in the loss of fundamental rights.” ’ Id.; *760State v. Shockley, 188 Conn. 697, 707, 453 A.2d 441 (1982). ‘An effective waiver presupposes full knowledge of the right or privilege allegedly waived and some act “done designedly or knowingly to relinquish it.” ’ State v. Ramos, 201 Conn. 598, 603, 519 A.2d 9 (1986); State v. Toste, [198 Conn. 573, 630, 504 A.2d 1036 (1976)].” State v. Madera, 210 Conn. 22, 48, 554 A.2d 263 (1989). “[T]he question of waiver must be determined on ‘the particular facts and circumstances surrounding that case, including the background, experience, and conduct of the accused.’ Johnson v. Zerbst, [supra, 464].” North Carolina v. Butler, 441 U.S. 369, 373, 99 S. Ct. 1755, 60 L. Ed. 2d 286 (1979).
“ ‘The courts must presume that [the] defendant did not waive his rights; the prosecution’s burden is great . . . .’ North Carolina v. Butler, [supra, 373]; State v. Wilson, supra, 284. ‘Although the issue is . . . ultimately factual, our usual deference to factfinding by the trial court is qualified, on questions of this nature, by the necessity for a scrupulous examination of the record to ascertain whether such a factual finding is supported by substantial evidence. State v. Frazier, [185 Conn. 211, 219, 440 A.2d 916 (1981)].” State v. Harris, 188 Conn. 574, 580, 452 A.2d 634 (1982), cert. denied, 460 U.S. 1089, 103 S. Ct. 1785, 76 L. Ed. 2d 354 (1983); State v. Chung, [202 Conn. 39, 48-49, 519 A.2d 1175 (1987)]; State v. Wilson, supra, 286. ... In considering the validity of this waiver, we look ... to the totality of the circumstances of the claimed waiver. See State v. Chung, supra, 48; State v. Simms, 201 Conn. 395, 415, 518 A.2d 35 (1986).” State v. Madera, supra, 48-49.
The majority states: “Simply put, the defendant argues that the police officer’s failure to have the defendant’s waiver witnessed proves that the police officer was lying. This is a question of credibility, and *761as such, is for the trier of fact to determine. State v. Madera, supra, 37.” The majority ignores, however, the fact that the trial court’s ruling in such situations must be “supported by substantial evidence.” See id., 49; State v. Chung, supra.
In State v. Wilson, supra, this court held that the trial court incorrectly admitted evidence of the defendant’s oral confession when there was “not one scintilla of evidence of any verbal or physical indication by the defendant that he either wanted to waive or did, in fact, waive his rights. . . . The only fact from which waiver might [have] conceivably [been] inferred [was] the actual speaking of the inculpatory remarks by the defendant; but that [was] not enough. A valid waiver cannot be presumed ‘simply from the fact that a confession was in fact eventually obtained.’ Miranda [v. Arizona, 384 U.S. 436, 475, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)].” Id., 286. In State v. Madera, supra, the case that the majority cites for the proposition that this is a question of credibility for the trier of fact to determine, this court was faced with a scenario similar to Wilson. In particular, the defendant claimed that he had not been advised of his Miranda rights. The trial court, however, found “overwhelming evidence” supporting the state’s assertion that the defendant had indeed been so advised. This court then upheld the trial court’s finding, specifically noting that, in reaching its conclusion, the trial court referred to the testimony of five police officers and one assistant state’s attorney, who all testified that the defendant had been advised of his Miranda rights. Id., 37.
In the present case, we have a scenario that falls in between Wilson and Madera. In looking, however, to “the totality of the circumstances of the claimed waiver”; State v. Madera, supra, 49; I conclude that this case is closer in nature to Wilson than it is to *762Madera. The only evidence before the trial court indicating that the youth waived his Miranda rights was the uncorroborated testimony of Pettola. It is my belief that, when “the particular facts and circumstances” of this case are considered, the more rational interpretation of the evidence indicates that the state did not meet its burden of proving that the youth made a “knowing and intelligent” waiver of his Miranda rights.
First, it can be argued that, since the youth refused to sign a written waiver or to give a written or tape-recorded statement, yet eventually was willing to give an oral statement, he clearly did not understand that his oral statement could be used against him just as any written or recorded statements could be. Moreover, additional circumstances surrounding this case cry out against this court’s sanctioning of the procedure utilized by the police. A youth was brought into the police station around 8:30 p.m. During his questioning, that lasted for at least three hours, he persistently requested that he be allowed to call his mother. The police, however, not only refused his requests, but also refused his mother’s requests to speak to him. Eventually, the youth allegedly orally waived his Miranda rights and confessed to murder. Pettola alone took the youth’s oral waiver and confession, notwithstanding the fact that he testified that it is usual police procedure to have another officer present to witness an oral waiver of Miranda rights after a suspect has refused to sign a written waiver form. Moreover, other police officers could be seen from the interrogation room and were coming in and out of the interrogation room on a regular basis.
Because Pettola failed to, at the very least, have the youth’s oral waiver and confession witnessed by another police officer, this case must be determined on the basis of Pettola’a uncorroborated statement and *763the contradicting testimony of the youth. I am unable, under the circumstances of this case, to find “substantial evidence” of the youth’s waiver of his Miranda rights as is required by our case law.
Moreover, I take issue with the majority’s utilizing the jury’s verdict in this case as further support of the trial court’s ruling at the suppression hearing. The majority states: “In another case, having no witness to an oral confession obtained during a custodial interrogation at a busy police station might prove fatal to the state’s credibility. We cannot say, however, that the trial court’s and the jury’s decision to believe the testimony of the police officer was unreasonable . . . .” (Emphasis added.) While it is true that, in reviewing the trial court’s ruling at a suppression hearing, this court is not limited to the evidence that was before the trial court; State v. Toste, supra, 576; I do not, however, consider the jury’s verdict to be “evidence.” To do so would condone the unsettling practice of using a jury’s verdict as a curative force in regard to a trial court’s evidentiary ruling.
For the foregoing reasons I respectfully dissent.